 

Exhibit 10.1

 

AMENDED AND RESTATED

LICENSE AGREEMENT

 

THIS Amended and Restated License Agreement, (hereinafter “Agreement”), dated
July 16, 2019 (the, “Effective Date”) is between Taronis Technologies, Inc., a
Delaware Corporation, f/k/a MagneGas Applied Technology Solutions, Inc. and
f/k/a MagneGas Corporation, and MAGNEGAS IP, LLC, a Delaware limited liability
company (collectively, “Company”); and Taronis Fuels, Inc., a Delaware
Corporation (“Licensee”).

 

RECITALS

 

WHEREAS, on July 16, 2019, the Company and the Licensee entered into that
certain Distribution and License Agreement (“Original Agreement”);

 

WHEREAS, the Company and the Licensee have agreed to amend and restate the
Original Agreement as set forth in this Agreement;

 

WHEREAS, the Company and the Licensee acknowledge and confirm that all payments
which have been received, earned, are due, or pending under the Original
Agreement shall be merged into this Agreement;

 

WHEREAS, Company owns all right, title and interest in the Licensed IP (defined
below); and

 

WHEREAS, Licensee is and desires to continue to be the exclusive worldwide
manufacturer and distributor of certain Products using the Licensed IP, and
Company desires to grant to Licensee a license to the Licensed IP, as set forth
in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1. Definitions.

 

  1.1. “Affiliate” means, with respect to the parties, any Third-Party that now
or hereafter directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such party, or
entity, but only for so long as and during the period that such Control exists.
        1.2. “Confidential Information” means any nonpublic business or
technical information of each party regardless of whether such information is
marked or identified as confidential, including, without limitation, Licensed
IP, Documentation, any trade secrets and unpublished patents provided by either
party, excluding any information that (a) is in or enters the public domain
without breach of this Agreement through no fault of the receiving party, (b)
the receiving party was demonstrably in possession of prior to first receiving
it from the disclosing party, or (c) the receiving party receives from a
Third-Party without restriction on disclosure and without breach of a
nondisclosure obligation.         1.3. “Change of Control” means (a) any merger,
reorganization or consolidation of a party into or with another Person in which
the owners of the party immediately prior to such merger, reorganization or
consolidation own less than fifty percent (50%) of the surviving entity
immediately after such merger, reorganization or consolidation; (b) any sale,
transfer or other disposition of all or substantially all of the assets of the
party; or (c) the effectuation by the party of a transaction or series of
related transactions in which more than thirty percent (30%) of the voting power
of the party is transferred.

 



1

 

 

  1.4. “Control” means: (a) ownership of more than fifty percent (50%) of the
outstanding stock or securities entitled to vote for the election of directors
or similar managing authority of the subject entity; (b) ownership of more than
fifty percent (50%) of the ownership interest that represents the right to make
decisions for the subject entity; (c) any other ability to elect more than fifty
percent (50%) of the board of directors or similar managing authority of the
subject entity, whether by contract or otherwise; or (d) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the subject entity whether through the ownership of
voting securities, though other voting rights, by contract or otherwise.        
1.5. “Documentation” means all documentation or other materials (including
manuals, instructions, training materials, specifications, flow charts, logic
diagrams, developer notes, and other support materials) relating to the design,
operation and functionality of the Software.         1.6. “Know-How” means
technical information, trade secrets, formulas, prototypes, specifications,
directions, instructions, test protocols, procedures, data, manufacturing data,
formulation or production technology, conceptions, ideas, processes, methods,
materials, formulae, enhancements, modifications, technological developments,
techniques, systems, tools, designs, and other knowledge, information, skills,
and materials owned or licensed by Company which Company provides to Licensee
under this Agreement.         1.7. “Licensed IP” means the Patents, Trademarks,
Know-How, and Software, and, subject to the terms and conditions of this
Agreement, any Licensee Inventions to any of the foregoing.         1.8. “Net
Product Sales” means all cash and non-cash consideration (including, securities,
discounts or credits provided to Licensee) obtained from the Sale, use or other
exploitation of any Products by Licensee or its Affiliates (including any
payment or other consideration received by Licensee or any of its Affiliates
directly or indirectly from any end user for any use or other exploitation of
any Product) less the following items directly attributable to the Sale of any
such Product that are both itemized on a customer invoice and actually paid by
Licensee or its Affiliate to a Third-Party: (a) sales, value added, use or other
taxes or government charges actually paid, excluding income taxes; (b) import or
export duties actually paid; (c) freight, transport, packing or transit
insurance charges actually paid; or (d) other amounts actually refunded, allowed
or credited due to rejections or returns, but not exceeding the original
invoiced amount. Where a Product is not Sold, but is otherwise disposed of (such
as given away for free for promotional purposes) or is sold in connection with
another items or services, the “Net Product Sales” of such Product for the
purposes of computing Royalties will be the net selling price at which a Product
of similar kind and quality are currently being offered for sale by Licensee or
any of its Affiliates (whichever is greater). For clarity, dispositions between
or among Licensee and any of its Affiliates will not be deemed a Sale (except
where such Affiliate is an end user of such goods or services), but Net Product
Sales will include subsequent final sales to Third Parties by Licensee or its
Affiliates.         1.9. “Other Product” means any product (including, any
device, good, or gas) or service that uses plasma arc technology for fuel
generation (but excluding any product or service pertaining to water treatment
or treated water), that: (a) uses or is made using the Know-How, (b)
constitutes, contains, uses or pertains to any of the Software, or (c) is
branded under or bearing any of the Trademarks.

 



2

 



 

  1.10. “Third Party” means any Person other than Company or Licensee that is
not an Affiliate of Company or Licensee.         1.11. “Trademark(s)” means any
registered trademark or trademark application listed in Schedule A or otherwise
approved (in writing) by Company for use under this Agreement.         1.12.
“Patent(s)” means any registered patent or patent application listed in Schedule
B; any patent or patent application pertaining to any Licensee Inventions; and,
any continuation, continuation-in-part, divisional, reissue, renewal, or
extension of any of the foregoing applications or registrations.         1.13.
“Patented Product” means any product (including, any device, good, or gas) or
service which on a country-by-country basis, the making, using, selling,
offering for sale, importing or exporting thereof in the country in question
would (without the licenses granted hereunder) infringe directly, indirectly by
inducement of infringement, or indirectly by contributory infringement, at least
one pending Valid Claim (were it to have issued) or issued Valid Claim in that
country, but excluding any product or service pertaining to water treatment or
treated water.         1.14. “Person” means any individual, corporation, limited
liability company, partnership, joint venture, trust, business, association or
other entity.         1.15.  “Product” means collectively the Patented Products
and the Other Products.         1.16. “Royalty(ies)” means collectively the
Patent Royalties and the Other Royalties.         1.17. “Sell”, “Sale” or “Sold”
means any sale, transfer or other disposition of goods or services for which
consideration is received by Licensee.         1.18. “Software” means the object
code (executable) and Source Code versions of the software products owned or
licensed by Company which Company provides to Licensee under this Agreement.    
    1.19. “Source Code” means the human readable version of a software program
that requires compilation or other manipulation before it can be executed by a
computer.         1.20. “Third-Party(ies)” means any individual or entity that
is not a party to this Agreement.         1.21. “Valid Claim” means (a) a claim
of an issued and unexpired Patent that has not been abandoned, revoked, or held
unenforceable or invalid in a decision from which an appeal cannot be taken, or
(b) a claim in any pending application for a Patent.

 

2. License Grants. Subject to Licensee’s continuing compliance with the terms of
this Agreement, Company hereby grants to Licensee the below licenses.

 

  2.1. Trademark License. A royalty-bearing, exclusive (solely with respect to
the Patented Products) and non-exclusive (with respect to Other Products or any
other goods or services), world-wide, non-transferable (except as set forth in
Section 19) and non-sublicensable (except as set forth in Section 3) license to
use, copy, distribute, perform and display the Trademarks in conjunction with
the Products and services pertaining thereto.         2.2. Patent License. A
royalty-bearing, exclusive, non-transferable (except as set forth in Section 19)
and non-sublicensable (except as set forth in Section 3) license under the
Patents to make, use, Sell, offer for Sale, import, export and otherwise
commercialize the Patented Products.

 



3

 

 

  2.3. Know-How License. A royalty-bearing, non-exclusive, non-transferrable
(except as set forth in Section 19) and non-sublicensable (except as set forth
in Section 3) license to use the Know-How to make, use, Sell, offer for Sale,
import, export and otherwise commercialize the Products.         2.4. Software
License. A worldwide, royalty-bearing, non-exclusive, non-transferable (except
as set forth in Section 19) license to (a) modify, and make derivative works of
the Source Code and Documentation, and (b) compile, distribute (pursuant to a
sublicense agreement that is in a form that is acceptable to Company) the
Software in executable object code form, solely incorporated in or bundled with
the Products. Except as set forth in Section 3, no other right to sublicense is
granted.

 

3. Prohibition of Sublicensing. Licensee may sublicense the Trademarks,
Know-How, Software or the Patents only with express prior written consent of
Company.     4. Ownership of Licensed IP; Quality Control; Marking; Licensee
Improvements.

 

  4.1. As between Company and Licensee, Company is the owner of the Licensed IP,
all applications and registrations therefor, all associated common law rights,
and all associated goodwill. Licensee’s use of the Trademarks inures to the
benefit of Company. Licensee will not acquire or claim any title to the Licensed
IP adverse to Company by the license granted herein, or through Licensee’s use
of the Licensed IP. Licensee will, at Company’s cost, promptly sign all lawful
documents, make lawful declarations and/or provide affidavits, reasonably
requested by Company, in connection with the protection (including the
application or maintenance of Company’s trademarks), enforcement or defense of
the Licensed IP. Licensee will not perform, do, or cause any act to be done, or
fail to take any action that was previously taken by Company, which would
materially injure or impair Company’s rights, title, interest, and/or ownership
in and to any Trademark (including any applications for registration and/or
registrations therefore) and all goodwill therein. Licensee will not attempt to
register any of the Licensed IP or any Licensee Invention, or any marks or names
confusingly similar to any Trademarks.         4.2. Licensee will use the
Trademarks in conjunction with the Products under the quality standards and
business practices that Company will from time to time establish and promulgate.
Company maintains the right, at any reasonable time, and without prior notice,
to inspect Licensee’s use of the Trademarks in conjunction with any of its
products or services for the purpose of insuring that the quality of such
products and services meets or exceeds Company’s then current standards.        
4.3. Licensee will use reasonable efforts to mark all Patented Products in
accordance with 35 USC 287(a) as follows: “U.S. Pat. No. [Patent number(s) from
Schedule B] and all materials bearing the Trademarks with appropriate legend (TM
or ®, and such other legend as required by Company from time to time).        
4.4. Licensee hereby assigns to Company all right, title and interest in and to
any improvement, derivative work, enhancement, or modification of any of the
Licensed IP or any other works (including work of authorship) or materials used
in connection with the Licensed IP or any advertising or marketing materials
therefore (including all intellectual property rights thereto and all
enforcement rights and remedies for past, present, and future infringement
thereof) made by or on behalf of Licensee, or its employees and members
(“Licensee Invention”). Licensee irrevocably waives (and to the extent
necessary, has caused its employees, contractors and others to waive) any
intellectual property or other rights therein, including moral rights, that
cannot (as a matter of law) be assigned to Company. If Licensee believes that it
has created a Licensee Invention, Licensee will promptly notify Company of such.
At the request of Company and at no additional charge, Licensee will (and to the
extent necessary, will cause its employees, contractors and others to) promptly
execute and deliver all documents required to evidence, perfect, obtain,
protect, defend, convey and enforce the rights of Company in the Licensee
Inventions, as may be necessary or desirable for effecting and perfecting the
foregoing rights.         4.5. Company is solely responsible for managing and
paying all fees and costs associated with maintaining registration of the
Trademarks and the Patents. Company is not required to prosecute or maintain any
of the Patents or Trademarks.

 



4

 

 

5. New Intellectual Property.

 

  5.1. Licensing New Trademarks to Licensee. Company may seek to use and/or
register additional trademarks. If the additional trademarks are related to the
Products, Company may, in its sole discretion, add the additional trademarks to
Schedule A, upon written notice to Licensee. Licensee will cooperate with
Company to facilitate registration of additional trademarks, including helping
Company to provide proof of use to the relevant trademark office and executing
any documents reasonably necessary for the procurement of registrations. Such
additional trademarks will be licensed on the same terms and the conditions as
the license set forth in Section 2.1.         5.2. Licensing New Patents to
Licensee. Company may file additional patent applications and be awarded
additional patents. If the additional patents/applications pertain to the
Patented Product, Company may, in its sole discretion, add the additional
patents/applications to Schedule B, upon written notice to Licensee. Such
additional patents will be licensed on the same terms and the conditions as the
license set forth in Section 2.2.

 

6. Third Party Infringement.

 

  6.1. Licensee will provide Company with written notice promptly after becoming
aware of any infringement or suspected infringement of any Licensed IP. Company
may, in its sole discretion, choose to enforce the Licensed IP against such
infringing Third-Party (including the right to seek past damages and injunctive
relief) by filing suit in its own name. Licensee will not enforce the Licensed
IP against any Third-Party. Licensee will use commercially reasonable efforts to
provide items and cooperation reasonably requested by Company in connection with
any such suit and Company shall promptly reimburse Licensee for any
out-of-pocket costs and expenses it incurs in connection therewith.         6.2.
To the extent any information or documentation exchanged by the Parties with
respect to the enforcement or prosecution of Licensed IP is privileged or work
product information, the parties acknowledge such information may be protected
from disclosure to any Person by the joint defense privilege, the common
interest doctrine, the attorney-client privilege, the work product doctrine or
other applicable privilege, right, immunity, doctrine or protection from
disclosure (collectively, “Common Interest Information”). The sharing and
exchange of any such Common Interest Information between or among the parties
and/or their respective counsel pursuant to the terms of this Agreement will not
constitute a waiver of any such privilege, immunity, doctrine or protection
attaching thereto, and to the contrary all such privileges, immunities,
doctrines and protections will be preserved, maintained and invoked to the
fullest possible extent.

 



5

 

 

7. Royalty Payments. Within thirty (30) days following the end of each calendar
quarter after the date of this Agreement (“Reporting Period”), Licensee will
deliver to Company a report describing all Product Sales by Licensee in such
calendar quarter, and such report will be furnished to Company whether or not
any royalties are payable with respect to the relevant calendar quarter.
Concurrent with the delivery of the Sales report, Licensee will remit payment to
Company for any Patent Royalties and Other Royalties due for such calendar
quarter as described below. All Royalties will be made in U.S. dollars and wired
or deposited electronically to an account specified in writing by Company.

 

  7.1. Patent Royalty. Licensee will pay Company a royalty of one-half percent
(0.5%) of any Net Product Sales from the Sale, use, or other exploitation of any
Patented Products (“Patent Royalty(ies)”).         7.2. Other Royalty. Licensee
will pay Company a royalty of six and a half percent (6.5%) of any Net Product
Sales from the Sale, use, or other exploitation, by Licensee or any of its
Affiliates, of (a) Other Products, (b) any services sold in connection with or
that pertain to any Other Products, or (c) any services (i) sold or marketed
directly or indirectly under any of the Trademarks, (ii) that are made with or
use any of the Know-How, or (iii) constitute, contain, use or pertain to any
Software, in each case (i) through (iii), that are sold in connection with or
that pertain to any Patented Product (collectively, “Other Royalty(ies)”).      
  7.3. For the avoidance of doubt, if a Product is both a Patented Product and
an Other Product each of the Patent Royalty and Other Royalty apply to such
Product.

 

8. Reports and Audits.

 

  8.1. Sales Reports. Contemporaneously with the payments made pursuant to
Section 7, Licensee will deliver to Company a true and accurate report,
certified by an officer of Licensee, giving such particulars of the business
conducted by Licensee and its Affiliates (including copies of reports provided
by Affiliates to Licensee) during the applicable Reporting Period under this
Agreement as necessary for Company to account for Licensee’s payments, including
Royalties, hereunder, even if no payments are due. Receipt or acceptance by
Company of any report or of any sums paid by Licensee, will not preclude Company
from questioning or auditing the completeness or accuracy of such statement or
payment at any time. Licensee will include the following information in the
report:

 

  8.1.1. The period covered by the report;         8.1.2. The name of any
Affiliates whose activities are also covered by the report;         8.1.3.
Identification of each type of good or service for which any Royalty payments
have become payable;         8.1.4. Sales segregated on a product-by-product,
and a country-by-country basis, or an affirmative statement that no Sales were
made.         8.1.5. Any changes in accounting methodologies used to account for
and calculate the items included in the report since the previous report.

 



6

 

 

  8.2. Records. Licensee will keep, and will cause its Affiliates to keep,
complete and accurate records of their Sales and other information reasonably
requested by Company in sufficient detail to enable the payments made under this
Agreement to be determined and audited for a period of seven (7) years after the
applicable Reporting Period. Licensee will timely provide to Company any tax
information and documents (such as form 1099) as required by law or reasonably
requested by Company from time to time.         8.3. Audit Rights. Licensee will
make its (and its applicable Affiliates’) internal control report, and all other
documents, reports and the books of account available to Company with respect to
the production and Sales of Products for inspection, copying and audit by
Company, its agents and representatives, during normal business hours, upon not
less than five (5) business days advance notice, which will be made by Company
at its own expense, except as provided below. Licensee will make available
qualified employees and agents to promptly answer questions pertaining to such
audit. If any amounts owed to Company have been underpaid, then Licensee will
immediately pay Company the amount of such underpayment. If an audit reveals
that Licensee’s reporting and/or record keeping are not in accordance with the
requirements under this Agreement, or that there is an error in the payment of
any Royalties with respect to the period being audited in excess of the lesser
of ten thousand dollars ($10,000) or five percent (5%) of the Royalties, then
without prejudice to any other amounts due to Company or to any of its rights
hereunder, all costs and expenses incurred by Company in connection with such
inspection and audit will be borne and promptly paid by Licensee.

 

9. Term and Termination. This Agreement will be in effect from the Effective
Date and will remain in force with respect to Licensed IP hereunder, until the
rights under the applicable Licensed IP terminate, or unless terminated earlier
as set forth herein:

 

  9.1. This Agreement may be terminated by Company:

 

  9.1.1. Upon written notice, if Licensee fails to make a Royalty payment when
due and Licensee does not cure the failure to pay within fifteen (15) days of
notice from Company of such failure;         9.1.2. Upon written notice, if
Licensee ceases the Sale or production of any Patented Products for a period of
three (3) or more months;         9.1.3. Upon written notice, if the aggregate
Royalties paid by Licensee to Company for any calendar year are fifty percent
(50%) or less than the largest amount of aggregate Royalties paid by Licensee in
any calendar year; or         9.1.4. In accordance with Section 19.

 

  9.2. This Agreement may be terminated by a party if the other party defaults
in the performance of any of its obligations under this Agreement and such
default continues for a period of thirty (30) days after the non-breaching party
has provided written notice thereof.

 



7

 

 

10. Confidential Information. The party receiving Confidential Information (the
“Recipient”) from the other Party (the “Discloser”) will maintain the
Confidential Information in confidence using no less than reasonable care. The
Recipient will use the Confidential Information only during the term of the
Agreement and as solely expressly permitted herein, and will disclose such
Confidential Information only to Third-Parties with a need to know in connection
with the exercise of rights and obligations under this Agreement (and only
subject to binding use and disclosure restrictions at least as protective as
those set forth herein executed in writing by such Third-Parties). The
Recipient’s duty to maintain the Confidential Information in confidence will
survive for a period of three (3) years following the earlier of the termination
of the Agreement, except with respect to any Confidential Information that is a
trade secret for which the Recipient’s duty to hold such trade secrets in
confidence will survive the termination of this Agreement and remain in effect
until the Confidential Information no longer qualifies as a trade secret. In the
event the Recipient is legally compelled by any Third-Party, through deposition
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes, to make any disclosure of
Confidential Information, the Recipient will advise the Discloser (unless
prevented from doing so by law) and will: (a) inform such Third-Party to whom
the disclosure will be made that such Third-Party must keep the Confidential
Information strictly confidential; and (b) use reasonable efforts to take steps
to ensure that any such disclosure of Confidential Information is kept
confidential pursuant to an appropriate protective order or otherwise.     11.
Mutual Warranties. Each party represents and warrants that: (a) it is a duly
organized and validly existing company; (b) it has the full authority to enter
into this Agreement; and (c) the Person signing this Agreement on behalf of such
party has the full right, power and authority to sign this Agreement and to bind
such party to its respective obligations under this Agreement.     12.
Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 11, COMPANY
DOES NOT MAKE ANY (AND HEREBY EXPRESSLY DISCLAIMS) ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, INCLUDING IN
CONNECTION WITH THIS AGREEMENT, THE PRODUCTS, AND THE LICENSED IP, INCLUDING ANY
WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A
PARTICULAR PURPOSE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, COMPANY
MAKES NO REPRESENTATION OR WARRANTY CONCERNING THE VALIDITY, ENFORCEABILITY, OR
SCOPE OF THE PATENTS OR TRADEMARKS, OR WHETHER THERE ARE ANY PATENTS OR OTHER
RIGHTS NOW HELD, OR WHICH WILL BE HELD, BY OTHERS THAT MIGHT BE REQUIRED FOR THE
PRODUCTS.     13. Indemnification. Licensee will indemnify, hold harmless, and
defend Company and its Affiliates and their respective officers, directors,
employees, agents and contractors (the “Company Indemnified Parties”) against
any and all claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
judgments, orders, and liabilities of whatever kind or nature at law arising out
of, occurring or asserted against any of the Company Indemnified Parties arising
out of: (a) any breach or alleged breach by Licensee of any representation,
warranty or covenant made, or obligation assumed, by Licensee pursuant to this
Agreement; (b) any unauthorized exercise of rights by Licensee under the
Licensed IP; (c) Licensee’s non-compliance with any applicable federal, state or
local laws or with any applicable regulations; (d) any injury or death of
persons, damage to property, or any other damage or loss arising out of or in
connection with the Products or the exercise or practice of rights (granted by
Company under this Agreement) by Licensee or any Affiliate; (e) the Products or
any other goods or services sold under the licenses granted under this
Agreement, including, the design, manufacture, distribution, marketing, or Sale
thereof, including any alleged defects, imperfection, and/or inherent dangers
(whether obvious or hidden) in the Products or such other goods and services, or
the use thereof, any product liability issues or claims, the packaging or
labeling of any Product or such other goods or services, the failure of a
Product to confirm to its published specifications or promotional or other
informational materials, or a failure to warn; or (f) any willful misconduct or
negligent conduct of Licensee.

 



8

 

 

14. Limitation of Liability. TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT FOR A BREACH OF SECTION 10, LICENSEE’S OBLIGATIONS UNDER SECTION 4 OR 13
OR THE UNAUTHORIZED USE OF THE OTHER PARTY’S INTELLECTUAL PROPERTY, REGARDLESS
OF WHETHER ANY REMEDY SET FORTH HEREIN FAILS OF ITS ESSENTIAL PURPOSE OR
OTHERWISE, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY
THIRD-PARTY FOR ANY LOST PROFITS, INTERRUPTION OF BUSINESS, OR OTHER SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGES AND WHETHER OR NOT
SUCH LOSS OR DAMAGES ARE FORESEEABLE.     15. Entire Agreement; Amendment;
Waiver. This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter herein, and supersedes all prior and
contemporaneous agreements, proposals, negotiations, conversations, discussions
and understandings, written or oral, with respect to such subject matter and all
past dealing or industry custom, including that certain Original Agreement. No
modification, addition or deletion, or waiver of any rights under this Agreement
is binding on a party unless made in writing and signed by a duly authorized
representative of each party. No failure or delay (in whole or in part) on the
part of a party to exercise any right or remedy hereunder will operate as a
waiver thereof or effect any other right or remedy.     16. Independent
Contractors. Neither party is an agent, franchisor, franchise, employee,
representative, owner or partner of the other party, and the relationship
between the Parties will only be that of independent contractors. Neither party
has any right or authority to assume or create any obligations or to make any
representations or warranties on behalf of any other party, whether express or
implied, or to bind the other party in any respect whatsoever.     17. Governing
Law. This Agreement is interpreted and governed by the laws of Delaware, and the
United States of America, as appropriate.     18. Notices. All notices relating
to this Agreement must be in writing, and are deemed given when personally
delivered, or upon delivery when sent by a method that permits tracking and
signature confirmation (e.g., FedEx), or when emailed and confirmation provided
by return email. Notices are to be addressed as follows (except that either
party may change its address for notices by giving notice to the other party in
the manner set forth in this Section 18):

 

  Company       TARONIS TECHNOLOGIES, INC.,     Attention: Chief Executive
Officer     Address: 300 W. Clarendon Avenue #230,     Phoenix, Arizona 85013  
Licensee       TARONIS FUELS, INC.     Attention: General Counsel     Address:
24980 N. 83rd Avenue, Ste. 100,     Phoenix, Arizona 85383

 



9

 

 

19. Assignment. This Agreement and all of Licensee’s rights and licenses
hereunder will automatically terminate upon the occurrence of any Change of
Control of Licensee or Licensee’s assignment, transfer or delegation of this
Agreement or any right, license or obligation under this Agreement to a Person,
directly or indirectly, including by operation of law or through bankruptcy,
merger, acquisition, contract, sale or transfer of all, substantially all or any
part of the business or assets of Licensee, unless, prior to the occurrence of
such Change of Control or assignment, delegation or transfer, Licensee obtains
Company’s written consent, which Company may withhold in Company’s sole
discretion. Company may undergo a Change of Control or assign, transfer or
delegate this Agreement or any right, license or obligation hereunder in its
sole discretion.     20. Survival. Sections 1, 4.1, 4.4, 6.2, 7 (only with
respect to amounts accruing prior to expiration or termination), 8, 10, 12
through 22 survive the expiration or termination of this Agreement.     21.
Severability. Each provision contained in this Agreement constitutes a separate
and distinct provision severable from all other provisions. If any provision (or
any part thereof) is unenforceable under or prohibited by any present or future
law, then such provision (or part thereof) will be amended, and is hereby
amended, so as to be in compliance with such law, while preserving to the
maximum extent possible the intent of the original provision. Any provision (or
part thereof) that cannot be so amended will be severed from this Agreement;
and, all the remaining provisions of this Agreement will remain unimpaired.    
22. Counterparts. This Assignment may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument. The execution of this Assignment may be evidenced
by way of a facsimile, portable document format (.pdf) transmission or
electronic production or reproduction, photostatic or otherwise, of such party’s
or person’s signature, and such portable document format (.pdf), or electronic
production or reproduction signature shall be deemed to constitute the original
signature of such party or person.

 

[Signature Page Follows]

 

[The Remainder of This Page is Intentionally Blank]

 

10

 

 

IN WITNESS WHEREOF, this Agreement is executed and agreed to on behalf of the
parties by their respective, duly authorized officers or representatives
identified below.

 

COMPANY:

 

By: /s/ Scott Mahoney   Name: Scott Mahoney   Title: Chief Executive Officer  

 

LICENSEE:

 

By: /s/ Tyler B. Wilson   Name: Tyler B. Wilson, Esq.   Title: Chief Financial
Officer  

 

11

 

 

Schedule A – Trademarks

 

Mark  Class Goods/Services  Country  Serial No.  Reg. No.  Owner of Mark 
Registration Date MagneGas  IC 004. US 001 006 015. G & S: Fuel for motor
vehicles, namely an oxygen-rich, hydrocarbon-free gas produced as a byproduct of
recycling liquid waste such as anti-freeze, oil waste and sewage.  US  78039484 
2812824  MAGNEGAS CORPORATION DELAWARE
150 Rainville Road Tarpon Springs Florida 34689  February 10, 2004            
        MagneGas 2  IC 004. US 001 006 015. G & S: Fuels.  US  86642367 
5156799  MAGNEGAS CORPORATION DELAWARE
11885 44th Street North Clearwater Florida 33762  March 7, 2017               
     mAgnetote  IC 007. US 013 019 021 023 031 034 035. G & S: Portable tank
system being a gas welding apparatus and containing a gas used for cutting and
welding metal  US  86816532  5157232  MAGNEGAS CORPORATION DELAWARE
11885 44th Street North Clearwater Florida 33762  March 7, 2017               
     venturi  IC 007. US 013 019 021 023 031 034 035. G & S: machines for
gasification, namely, industrial electrochemical reactors for converting liquid
waste into gaseous hydrocarbon fuels  US  86454770  4952283  MAGNEGAS
CORPORATION DELAWARE
150 Rainville Road Tarpon Springs Florida 34689  May 3, 2016                    
VENTURI Plasma Arc Flow  IC 008. Machines for producing synthetic gas and
decontaminating and sterilizing liquefied waste streams  US  TBD  TBD  Taronis
Technologies, Inc. DELAWARE 11885 44 th Street North Clearwater, FL 33762  TBD

 

12

 

 

Schedule B – Patents

 

Serial Number  Date of Filing  Publication Number  Patent Number  Patent or
Patent Application Title 09/372,277  8/11/1999     6,183,604  DURABLE AND
EFFICIENT EQUIPMENT FOR THE PRODUCTION OF A COMBUSTIBLE AND NON-POLLUTANT GAS
FROM UNDERWATER ARCS AND METHOD THEREFOR               09/970,405  10/03/2001 
2003/0133855  6,663,752  CLEAN BURNING LIQUID FUEL PRODUCED VIA A
SELF-SUSTAINING PROCESSING OF LIQUID FEEDSTOCK               09/896,422 
6/29/2001  2002/0004022  6,673,322  APPARATUS FOR MAKING A NOVEL, HIGHLY
EFFICIENT, NONPOLLUTANT, OXYGEN RICH AND COST COMPETITIVE COMBUSTIBLE GAS AND
ASSOCIATED METHOD               10/008,813  12/07/2001  2003/0106787  6,926,872 
APPARATUS AND METHOD FOR PRODUCING A CLEAN BURNING COMBUSTIBLE GAS WITH LONG
LIFE ELECTRODES AND MULTIPLE PLASMA-ARC-FLOWS               10/020,091 
12/14/2001  2003/0113597  6,972,118  APPARATUS AND METHOD FOR PROCESSING
HYDROGEN, OXYGEN AND OTHER GASES               12/828,905  07/01/2010 
2012/0000787  8,236,150  PLASMA-ARC-THROUGH APPARATUS AND PROCESS FOR SUBMERGED
ELECTRIC ARCS               14/244,229  04/03/2014  2014/0299463  9,700,870 
Method and Apparatus for the Industrial Production of New Hydrogen-Rich Fuels   
           14/288,807  05/28/2014  N/A  9,433,916  Plasma-arc-through Apparatus
and Process for Submerged Electric Arcs with Venting               15/230,537 
8/08/2016  US 2016-0340790 A1  10,100,416  Plasma-arc-through Apparatus and
Process for Submerged Electric Arcs with Venting               15/612,457 
6/02/2017  US 2017-0321130 A1  10,100,262  Method and Apparatus for the
Industrial Production of New Hydrogen-Rich Fuels               62/542,689 
8/08/2017  -  -  System, Method, and Apparatus for Gasification of a Solid or
Liquid               15/720,816  9/29/2017  US 2018-0093248 A1  -  Apparatus for
Flow-Through of Electric Arcs               16/052,759  8/02/2018  -  -  System,
Method, and Apparatus for Gasification of a Solid or Liquid

 

13

 

 

 

 